I would like to
start by congratulating you, Mr. President, on being
elected to preside over the fifty-fifth session of the
General Assembly, and wish you much success as you
carry out this important post. I would also like to take
this opportunity to thank your Namibian predecessor,
Minister Theo-Ben Gurirab, for the responsible work
and efforts he invested in United Nations activities
throughout the year and, in particular, for the role he
played in the preparation of the Millennium Summit.
Let me also take this opportunity to welcome the
admission of Tuvalu to the United Nations, another
expression of the openness and universal character of
this Organization.
The Millennium Summit brought interesting,
stimulating ideas embracing the huge potential posed
by the experience of the population of the whole
planet, formulated in the words of the highest
representatives of Member States. The Summit, the
most representative gathering ever, gave us a unique
opportunity to make a multifaceted review of
5

challenges the world is facing at the threshold of the
new millennium. The unexpectedly positive Summit
results are generally being appreciated and approved.
However, the implementation of those 32 United
Nations Millennium Declaration provisions, as well as
of an unprecedented Security Council resolution 1318
(2000), will not be easy, cheap or rapidly attainable.
The start of the 1990s was characterized by
buoyancy and great expectations in handling long-term
problems connected with the era of Communism in the
world, the onset of democracy and the stress on the
importance of observing universal human rights.
Bound up in this optimism were expectations that were
sometimes unrealistic.
Those expectations proved unfeasible in the
second half of the decade. The intricate nature of the
problems, difficulties in finding lasting solutions, and
internal and external crises quite clearly exposed the
bounds and the possibilities of the international
community, and the United Nations was no exception.
Disillusionment and disenchantment sometimes led to
the assertion and the defence of utilitarian and other
particular interests, which led to feelings of belonging
and solidarity being greatly undermined.
The inhabitants of the world, suffering from the
ravages of war, poverty, disasters and various forms of
oppression, expect actions of us today.
Can we match these expectations? I hope, and
firmly believe, that we can. There is no longer time for
further devaluation in the significance of the words
development, security, cooperation and solidarity. We
can no longer abuse the trust and patience of so many
people. If reaching a compromise and consensus
continues to be impossible for our diplomats, then it
will be all the more difficult to find it among States and
entities in individual countries.
The United Nations is expected to be able to
prove its ability to adapt quickly and carry out internal
reform, primarily of the Security Council. The Security
Council has to reflect the reality of today, not that of 50
years ago. Only a truly representative and effective
Security Council will be able to overcome its current
impotence, sometimes veiled in high-sounding but
empty phrases. If no remedy is found now, after the
Millennium Summit, the United Nations risks loss of
credibility, and it will greatly reduce its influence on
many processes which are now shaping the world. Here
I am thinking especially of those processes we include
under the term globalization.
Globalization does not stop at Forty-second
Street. It is rushing around the world with the force of
a typhoon, picking up speed as it is fed ever new
discoveries in information and communication
technology. But globalization is a much more
comprehensive phenomenon than the mere
standardization of traffic regulations, television
systems or bananas. Globalization entails development
and human security, as well as poverty and human fear.
But it also encompasses human thinking. If it does not
embrace solidarity and social justice, it will continue to
divide the world between winners and losers, as was
mentioned here from this rostrum recently by the
German Foreign Minister Joschka Fischer. The United
Nations can help with this issue. If it fails, it will be
guilty of loosing this crucial opportunity of making the
United Nations again into a highly respected
Organization able to tackle the most important global
problems. We have to find the political will and the
means to do so.
I would like to dwell on the topic of
peacekeeping a little. What I have said about huge
optimism and subsequent disenchantment is just as
applicable to this area. I am convinced that lasting
solutions to conflicts can only be found by peaceful
means and by negotiations between all parties
involved. Peacekeeping remains a key instrument
wielded by the international community, as it
establishes peace and peaceful coexistence among the
nations.
We welcome the priority given to peacekeeping
last week. The Millennium Summit meetings, together
with Mr. Brahimi's report, present a unique opportunity
to strengthen the United Nations capacity for
peacekeeping operations. Our pledges to enhance the
effectiveness of the United Nations in addressing
conflicts at all stages, from prevention to settlement to
post-conflict peace-building, should bind the
international community from the very moment it
approved them last week.
Far-reaching but realistic intentions announced
from this rostrum by Minister Vedrine on behalf of the
European Union earlier this week thus meet our
expectations of how to bring into life the Millennium
Summit recommendations, anchored in a firm belief in
the United Nations potential.
6

Any reform of the United Nations would not be
complete without reforming its crucial body: the
Security Council. Its role is irreplaceable. The
decision-making process should respond not only to a
change in the nature of today's crises, but also to the
necessary comprehensiveness of their solutions. An
increase in the effective capacity of the United Nations
Secretariat to act via the reorganization of its
Department of Peacekeeping Operations, closer
cooperation and coordination with regional structures
is an integral part of the process. We must look for
ways to react quickly, promptly and effectively.
The Czech Republic's approach to the reform of
the United Nations Security Council has been voiced
many times, and we prove it through our active
participation, notably in the open-ended working group
of the General Assembly and in the so-called Group of
10. Unfortunately, deliberations on Security Council
reform are still short of bringing fruit, being effectively
paralysed by the particular interests of several States.
The new millennium must soon see a new, enlarged and
more representative Security Council, preferably with
five additional permanent seats for both developed and
developing countries and a few more non-permanent
seats. We all have to take to heart the appeal of the
Millennium Declaration to further strengthen our
efforts in this regard.
Whether for programmes or for peacekeeping, in
the new millennium the United Nations needs a
sustainable and equitable system of financing. In this
regard, we are ready to cooperate actively in
discussions about making adjustments for the scale of
assessments for both the regular budget and the
peacekeeping budget. We express our appreciation to
the countries that have announced their preparedness to
assume additional financial responsibility by moving
voluntarily from group C to group B in the
peacekeeping operations scale.
The Czech Republic has voluntarily committed
itself to remain in group B, but that is not a solution to
the problem. A new scale is urgently needed. However,
negotiations about such a scale should not be trapped
in endless debates over past unpaid debts. All arrears
should be settled before the adoption of a new, and
hopefully fairer, scale of assessments.
The anniversary we mark this year of the tragic
massacre in Bosnian Srebrenica leads me to the issue
of war crimes, crimes against humanity and genocide.
The international community's objective is to achieve
peace, but lasting peace requires justice. In this respect,
the International Criminal Tribunals set up by the
Security Council are of prime importance. Besides
punishing offenders, those International Tribunals have
another extremely important function: to prove
personal guilt in criminal cases and, thus, to reject the
notion of collective guilt. The Tribunals are also
important as deterrents for those who may be thinking
of easing their way to power over the bodies of the
innocent. The Czech Republic therefore highly
appreciates the work done by the International
Criminal Tribunals to investigate the crimes committed
in the former Yugoslavia and Rwanda, and supports the
establishment of a similar body to punish crimes
committed in Cambodia and Sierra Leone.
The International Criminal Tribunal for the
Former Yugoslavia increased its activities during the
last year, bringing to The Hague war criminals who had
greater responsibility for crimes committed. War
criminals have been prosecuted there, but their political
and military leaders remain at large. Recent
developments, however, have shown that leaders
themselves are not immune from international
jurisdiction. That trend is best illustrated by the efforts
of the international community to establish an
International Criminal Court, which most Member
States of the United Nations voted for at Rome in 1998.
The creation of a functioning International
Criminal Court, an institution that can play an
important role in projecting the principle of justice into
international relations and in building an increasingly
efficient system for the protection of human rights, is
one of the priorities of Czech foreign policy in the field
of international law. The Czech Republic is taking all
the necessary steps to ratify the Rome Statute as
quickly as possible.
Developments in international law are directly
bound up with the issue of human rights. I believe that
the commitment of the United Nations to the right of
every human being to a dignified life in safety should
become the focus of attention of all Member States of
the United Nations. The long and frequently painful
process of making progress in international human
rights, at the outset of which stood the terrible
experience of the Holocaust, has resulted in the
concept of universal human rights. The United Nations
is playing a key role in implementing that concept.
7

However, I think it would be wrong to use our
contemporary understanding of human rights when we
look back at events long past. In the last decade, the
international community demonstrated both its
determination not to accept abuses of human rights and
its willingness to defend the principle of the personal
safety of human beings, even to the detriment of the
well-established concept of national sovereignty.
Accepting limits to absolute sovereignty for the sake of
human rights is a matter of political principle and
morality that forms the basis of the values of the
United Nations. As I said here last year, we would
prefer, if any actions do infringe on the sovereignty of
Member States, that those actions be made legitimate
by a proper United Nations mandate. Human rights is
not a process that has been completed; it is still
progressing. However, we should not judge history by
the standards of today.
The protection of human rights is one of the
fundamental principles of Czech foreign policy.
Compared with other international compacts, those on
human rights enjoy a privileged status in Czech law. I
am pleased that the Czech Republic subscribed during
the Millennium Summit to the Optional Protocol to the
Convention on the Rights of the Child on the
involvement of children in armed conflict. Due efforts
to complete a protocol to the Convention against
Torture should be made. The Czech Republic also
made an active contribution to the preparation of the
Declaration on human rights defenders. I believe that
the decision made this year by the United Nations
Commission on Human Rights on the appointment of a
special rapporteur of the Secretary-General for human
rights will help give rise to the mechanism we need for
the implementation of the Declaration.
The last of the more general issues I would like to
draw attention to is the issue of sanctions. By that I do
not mean weapons embargoes. The Czech Republic
views them as instruments capable of reducing the
intensity of a conflict, supports them and observes
them without reservation. A problem, though, lies in
the efficiency and impact of blanket economic
sanctions. The last 10 years have provided ample proof
that in Cuba, Iraq and Yugoslavia, to take just three
examples, blanket economic sanctions, whether
declared unilaterally or multilaterally, have been
unable to achieve their objective.
Poorly nourished, isolated and sick people are
hardly likely to rise up against a governing elite that
will never allow the consequences of sanctions to
affect it or its faithful supporters. The result is that
changes in the conduct of the rulers are even less
likely.
Growing globalization and the economic and
information interconnection of the whole world
influence and change the conditions affecting the
efficiency of sanctions. The Czech Republic would
therefore prefer the use of smart sanctions targeted
against leading representatives of a State that refuses to
observe international law. In my opinion, such
sanctions could include a ban on the issue of entry
visas and the freezing of assets abroad. I think it would
be particularly useful and expedient if the examination
of the issue of peacekeeping also included the issue of
sanctions. The Czech Republic believes that a similar
approach  namely, the appointment of a panel of
experts on this issue and subsequent discussion of a
report drawn up by that panel  would be of immense
benefit in improving our collective efforts to achieve
peace and security by punishing perpetrators and not
victims.
Allow me to mention how the Czech Republic
views some of the most topical questions of
international policy.
We believe that boosting defence capacities to
protect against potential attack is an absolutely
legitimate step by any government. In the case of
National Missile Defence, however, we are talking of a
concept about which there are many questions. In our
opinion, security, as it is conceived of today, is
comprehensive and integral  something that cannot
be built up to the detriment of other partners.
The Czech Republic believes that the way to a
safer world lies primarily in the continuation of the
disarmament process and the non-proliferation of
weapons of mass destruction, leading ultimately to a
world free of nuclear weapons. We support the view
that a more intense disarmament process will lead to
savings in the funds spent on arms. Employing such
savings for peaceful purposes would increase the
ability of the international community to tackle
pressing challenges such as the widening gap between
rich and poor countries, and to deal with ethnic and
religious conflicts, environmental preservation and so
on. I would like to assure the Assembly that efforts to
renew the momentum of the disarmament process will
8

continue to have the unequivocal support of the Czech
Republic.
The Czech Republic therefore welcomes
President Clinton's decision to leave the verdict on
National Missile Defence to the new President.
The Czech Republic is monitoring the situation in
the Middle East closely, as a traditional and active
supporter of the peace process established by Security
Council resolutions 242 (1967) and 338 (1973) and the
principle of land for peace. The Czech Republic
resolutely opposes the exploitation of the developments
that took place after the Camp David summit to attack
the peace process as a whole as well as the positive
results achieved so far in negotiations between Israel
and the Palestine National Council (PNC). The Czech
Republic also emphatically rejects the misuse of this
situation to carry out acts of violence, which can only
result in unnecessary suffering and more victims. This
is not the way to achieve the much-desired peace and
stability in the Middle East. The Czech Republic
supports the establishment of an independent Palestine,
but it would prefer the emergence of such a state in an
atmosphere of general support enjoying the consensus
of all those involved. That is why we believe that the
PNC's postponement of this step by two months creates
a certain space for further deliberations. We wish them
to be fruitful and successful in their outcome, although
we are fully aware that even with good political will on
both sides, the issues are thorny and laden with
emotions and the burdens of history.
Last year from this rostrum I said that Kosovo
would be the benchmark for the success of
international institutions. I also said that Kosovo was
going through a period when peace must be
defended  that is, a period in which it is vital to
achieve political stability and democratization,
economic stabilization and the gradual development of
the region.
We can be proud of what the Kosovo Force
(KFOR) and United Nations Interim Administration in
Kosovo (UNMIK) have done to assist the return of
ethnic Albanians who were chased out of their homes
by Serbian forces.
Regardless of these tremendous efforts, however,
we cannot be quite satisfied with the developments in
Kosovo. In fact, some of the objectives of the relevant
resolution have not been achieved. The positive
developments we have seen so far in Kosovo concern
mostly one ethnic group; the other still lives under a
security threat. There is still a very long way to go
before a multi-ethnic, multicultural and democratic
way of life prevails in the area.
In keeping with Security Council resolution 1244
(1999), the possibility, on a permanent basis, of the
return of non-Albanian ethnic groups and the building
of a multi-ethnic, pluralistic and democratic society
must remain our objectives, no matter how unattainable
this aim may seem today. To give up on this objective
would be tantamount to an admission of defeat on the
part of the international community.
Certain negative features of the developments in
Kosovo also hinder the chances for the democratization
of Serbia. They play into the hands of those forces in
the Federal Republic of Yugoslavia and Serbia which
build their election campaigns on xenophobia, on the
continuation of the political isolation of the Federal
Republic of Yugoslavia and Serbia, and on the
continuation of sanctions.
In our view, the time has come seriously to
consider taking further steps in Kosovo, including at
the level of the Security Council. The Council has
already taken the first steps in this direction, but it is
imperative for it to return to the Kosovo issue soon.
Obviously, many things will depend on the results of
the forthcoming elections in the Federal Republic of
Yugoslavia.
The world beyond the doors of this Hall is
changing rapidly. Our children will live and work in an
environment that we can only guess at. It is our
collective responsibility to do all we can to ensure that
it is a world of peace, prosperity, solidarity and
tolerance.









